HALL, Justice,
concurring.
I do not agree with the majority’s holdings that appellee proved a cause of action against appellant based on negligent eausation, and that venue can therefore be maintained in the county of suit under subdivision 9a of the venue statute. However, it is my view that appellee established a cause of action against appellant based upon the concept of “strict liability,” which was pleaded by her; and that venue is proper in the county of suit under subdivision 23 of Article 1995, which was invoked by appellee in her controverting plea. For those reasons I concur with the majority in affirming the judgment.
Findings of fact were neither requested by the parties nor filed by the court. The evidence shows that the bottle of carbonated water which caused appellee’s injury was in her possession from the time it was sold and delivered to her by appellant until her injury, and that it was not tampered with nor abused in any fashion during that time. That proof and the evidence (set forth in the majority opinion) showing the manner of appellee’s injury supports the court’s implied findings that the product was “in a defective condition unreasonably dangerous to the user or consumer” when it was sold and delivered to appellee by appellant and that its condition at sale caused appellee’s injury, and thereby establishes appellant’s liability without regard to negligence on its part. Section 402 A, Restatement of- the Law of Torts (2d ed.)1; Coca Cola Bottling Company of Houston v. Hobart, 423 S.W.2d 118, 123 (Tex.Civ.App.—Houston [14th Dist.] 1968, writ ref. n. r. e.).
The record establishes that appellant is a private corporation, that it operates retail grocery stores in McLennan County, that appellee resides in McLennan County, and that the injury in question occurred in McLennan County. Under those facts, the *611court correctly held the suit can be maintained in McLennan County under the provisions of subdivision 23 of the venue statute.2

. § 402 A. Special Liability of Seller of Product for Physical Harm to User or Consumer.
(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm thereby caused to the ultimate user or consumer, or to his property, if
(a) the seller is engaged in the business of selling such a product, and
(b) it is expected to and does reach the user or consumer without substantial change in the condition in which it is sold.
(2) The rule stated in Subsection (1) applies although
(a) the seller has exercised all possible care in the preparation and sale of his product, and
(b) the user or consumer has not bought the product from or entered into any contractual relation with the seller.


. 23. Corporations and associations. — Suits against a private corporation . . . may be brought ... in the county in which the cause of action or part thereof arose; or in the county in which the plaintiff resided at the time the cause of action or part thereof arose, provided such corporation has an agency or representative in such county.